 


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

CIPLA LTD. and CIPLA USA, INC.,                        )
                                                       )
                      Plaintiffs,                      )
                                                       ) C.A. No.: 19-cv-44-LPS
            v.                                         )
                                                       ) FILED UNDER SEAL
AMGEN INC., and TEVA PHARMACEUTICALS                   )
USA, INC.,                                             )
                                                       )
                      Defendants.                      )

                     BRIEF IN SUPPORT OF PROPOSED REDACTIONS

       In response to the Order dated February 19, 2019 (D.I. 55) and the Order dated March 12,

2019 (D.I. 128) Cipla Ltd. and Cipla USA, Inc. (collectively “Cipla” or “Plaintiffs”) hereby

submit this brief in support of the specific proposed redactions that have been submitted

herewith.

       The Third Circuit has held that courts may exercise the power to deny access to judicial

records, for example, “where they are sources of business information that might harm a

litigant’s competitive standing.” Littlejohn v. BIC Corp., 851 F.2d 673, 678 (3d Cir. 1988).

“Indeed, the Federal Rules of Civil Procedure empower courts to make any order that justice

requires to protect a party or person from ‘annoyance, embarrassment, oppression, or undue

burden or expense,’ including ‘that a trade secret or other confidential research, development, or

commercial information not be revealed or be revealed only in a specified way.’ Fed.R.Civ.P.

26(c).” Mosaid Technologies Inc. v. LSI Corp., 878 F. Supp. 2d 503, 507 (D. Del. 2012).

       The proposed redactions to the Answering Brief in Opposition to D.I. 121 dated March

21, 2019 (D.I. 163), the Second Declaration of Robert G. Cunard dated March 21, 2019 (D.I.

164) and the Second Declaration of David E. Lansky dated March 21, 2019 (D.I. 165), are

limited in scope and fall into two categories: 1) information regarding terms of confidential


 
 


agreements; and 2) commercially sensitive business information.           As to the terms of the

confidential agreements, the Court has ordered that it will “permit the parties (for now) to redact

the specific terms of any confidential settlement or other agreement.” (D.I. 55. ¶ 6)

        Cipla believes that it would be irreparably harmed if its commercially sensitive

information was made publicly available to its competitors. Amgen believes that it would suffer

competitive harm if its commercially sensitive information was made publicly available to its

competitors. These redactions also include Teva’s commercially sensitive information.

        Both categories of information that have been redacted fall under the types of information

contemplated in Littlejohn and Mosaid Technologies as warranting protection by the Court and

are consistent with the Court’s Order dated February 19, 2019 (D.I. 55) and the Court’s Order

dated March 12, 2019 (D.I. 128).

ANSWERING BRIEF IN OPPOSITION TO D.I. 121 DATED MARCH 21, 2019 (D.I. 163)

        The proposed redactions to the Answering Brief in Opposition to D.I. 121 dated March

21, 2019 (D.I. 163) are limited in scope. The proposed redactions either disclose commercially

sensitive business information of Cipla, Amgen, or Teva, or relate to specific terms of the

confidential Amgen-Cipla Agreement or the confidential Amgen-Teva Agreement.                These

redactions are consistent with the Court’s Order dated February 19, 2019 (D.I. 55. ¶ 6) and the

Court’s Order dated March 12, 2019 (D.I. 128). Attached as Exhibit A is a highlighted version

of the proposed redaction and attached as Exhibit B is the redacted version of D.I. 163.

    SECOND DECLARATION OF ROBERT G. CUNARD DATED MARCH 21, 2019 (D.I.
                                164)

        The proposed redactions to the Second Declaration of Robert G. Cunard dated March 21,

2019 (D.I. 164) are limited in scope. The proposed redactions either disclose commercially

sensitive business information of Cipla, Amgen, or Teva, or relate to specific terms of the



                                                 2
 


confidential Amgen-Cipla Agreement or the confidential Amgen-Teva Agreement.               These

redactions are consistent with the Court’s Order dated February 19, 2019 (D.I. 55. ¶ 6) and the

Court’s Order dated March 12, 2019 (D.I. 128). Attached as Exhibit C is a highlighted version

of the proposed redaction and attached as Exhibit D is the redacted version of D.I. 164.

SECOND DECLARATION OF DAVID E. LANSKY DATED MARCH 21, 2019 (D.I. 165)

       The proposed redactions to the Second Declaration of David E. Lansky dated March 21,

2019 (D.I. 165) are limited in scope. The proposed redactions either disclose commercially

sensitive business information of Cipla, Amgen, or Teva, or relate to specific terms of the

confidential Amgen-Cipla Agreement or the confidential Amgen-Teva Agreement.               These

redactions are consistent with the Court’s Order dated February 19, 2019 (D.I. 55. ¶ 6) and the

Court’s Order dated March 12, 2019 (D.I. 128). Attached as Exhibit E is a highlighted version

of the proposed redaction and attached as Exhibit F is the redacted version of D.I. 165.

       WHEREFORE, Plaintiffs respectfully request that the Court grant this Motion and such

further relief as the Court deems just and proper.

Dated: March 22, 2019                                Respectfully submitted,

                                                     FARNAN LLP
Of Counsel:
                                                     /s/ Michael J. Farnan
James W. Dabney                                      Sue L. Robinson (Bar No. 100658)
Patrice P. Jean                                      Brian E. Farnan (Bar No. 4089)
Dina Hoffer                                          Michael J. Farnan (Bar No. 5165)
Deanne K. Cevasco                                    919 North Market Street
David E. Lansky                                      12th Floor
Lynn M. Russo                                        Wilmington, DE 19801
HUGHES HUBBARD & REED LLP                            (302) 777-0300 (Telephone)
One Battery Park Plaza                               (302) 777-0301 (Facsimile)
New York, NY 10004                                   srobinson@farnanlaw.com
(212) 837-6803                                       bfarnan@farnanlaw.com
james.dabney@hugheshubbard.com                       mfarnan@farnanlaw.com
patrice.jean@hugheshubbard.com
dina.hoffer@hugheshubbard.com                        Attorneys for Plaintiffs
deanne.cevasco@hugheshubbard.com


                                                 3
 


david.lansky@hugheshubbard.com
lynn.russo@hugheshubbard.com




                                 4
